                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JOHN A SCHULTZ,

             Plaintiff,

v.                                               Case No: 2:20-cv-400-SPC-MRM

WILSON LIGHTING OF
NAPLES, INC., BRIAN
WILSON and ROBERT
WILSON, III ,

              Defendants.
                                          /

                              OPINION AND ORDER1

       Before the Court is the parties’ Joint Renewed Motion for Approval of

Parties’ Settlement Agreement and Stipulation of Dismissal with Prejudice.

(Doc. 14). Plaintiff John A. Schultz III and Defendants Wilson Lighting of

Naples, Inc., Brian Wilson, and Robert Wilson III request that the Court

approve the parties’ settlement and dismiss the case.                 (Doc. 14 at 2-3).

Magistrate Judge Mac R. McCoy recommends granting in part and denying in

part the motion. (Doc. 15).




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
      A district judge “may accept, reject, or modify in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1). The district judge “shall make a de novo determination of those

portions of the report or specified proposed findings or recommendations to

which objection is made.”      Id.   And “[t]he judge may also receive further

evidence or recommit the matter to the magistrate judge with instructions.”

Id.

      After examining the file independently and upon considering Judge

McCoy’s findings and recommendations, the Court accepts and adopts the

Report and Recommendation.

      Accordingly, it is now

      ORDERED:

      1. The parties’ Joint Renewed Motion for Approval of Parties’

         Settlement Agreement and Stipulation of Dismissal with Prejudice

         (Doc. 14) is GRANTED in part and DENIED in part as follows:

            a. The Joint Renewed Motion for Approval of Parties’ Settlement

               Agreement and Stipulation of Dismissal with Prejudice (Doc.

               14) is GRANTED to the extent it seeks judicial approval of the

               proposed Settlement Agreement (Doc. 14 at 11-19) as a fair and

               reasonable compromise of Plaintiff’s FLSA claim;




                                         2
           b. The Joint Renewed Motion for Approval of Parties’ Settlement

              Agreement and Stipulation of Dismissal with Prejudice (Doc.

              14) is DENIED to the extent it seeks this Court to retain

              jurisdiction to enforce the terms of the parties’ Settlement

              Agreement.

     2. The Settlement Agreement (Doc. 14 at 11-19) is approved as a fair

        and reasonable resolution of a bona fide dispute regarding Plaintiff’s

        FLSA claim.

     3. The Clerk of Court is directed to dismiss this action with prejudice,

        terminate all pending motions, and close the file.

     DONE and ORDERED in Fort Myers, Florida on May 11, 2021.




Copies: All Parties of Record




                                      3
